DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application filed on or after March 16, 2013 is being examine under the first inventor to file provisions of the AIA .
Priority
	This application is a 371 of PCT/EP2014/066071 filed on 24 July 2014, and published as WO 2015/011275, which claims foreign priority to European Patent Office Document No. 13178083.5 filed July 25, 2013.
Status
This Office Action is in response to Applicants’ Amendment and Remarks filed January 27, 2021 in which Claim 15 is cancelled and Claim 1 is amended to change the breadth of the claim.   Claims 1-14 and 16-20 are pending in the instant application, which will be examined on the merits herein.
Rejections Withdrawn
Applicant's arguments, see page 2, last two paragraph of the Remarks filed January 27, 2021, with respect to Claims 1-20 have been fully considered and are persuasive. The rejection of Claims 1-20 under 35 U.S.C. 103 as being unpatentable over RunCang Sun et al (“Comparative study of lignins isolated by alkali and ultrasound-assisted alkali extractions from wheat straw”, Ultrasonic Sonochemistry, 9, (2002), p. 85-93) in view of Yujing Sun et al (Effects of different factors of ultrasound treatment on the extraction yield of the all-trans-β-carotene from citrus peels”, Ultrasonic Sonochemistry, 18, (2011), p. 243-249) has been withdrawn in view of the amendment of Claims 1 and 20.

	The following is a new ground or modified rejection necessitated by Applicants' amendment filed on January 27, 2021, wherein the limitations in pending independent Claims 1 and 20 as amended have been changed; Claims 2-14 and 16-19 depend from Claim 1.  The rejections from the previous Office Action, dated October 27, 2021, have been modified and are listed below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over RunCang Sun et al (“Comparative study of lignins isolated by alkali and .
	Applicants claim a process for obtaining cellulose or a mixture containing at least cellulose and at least lignocellulose from at least one substrate that is at least to some extent amenable to fermentation comprising steps (1) to (4), (1) conversion of the substrate via addition of at least one inorganic base into an aqueous mixture having a pH greater than or equal to 8.5, (2) ultrasound treatment of the aqueous mixture obtained after step (1), (3) separation of the aqueous mixture obtained after step (2) into a liquid aqueous phase and a disperse mixture containing cellulose or a mixture containing at least cellulose and at least lignocellulose and (4) purification of the disperse mixture obtained after step (3) containing cellulose or a mixture containing at least cellulose and at least lignocellulose, AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 5wherein step (1) and step (2) of the process are both carried out at a temperature of less than 100°C and wherein the ultrasound treatment in step (2) is effected in five or more treatment phases, where the duration of a treatment phase is in the range from 1 to 30 seconds and each treatment phase is carried out at a sonotrode frequency in a range from 14 to 22 kHz.
	The RunCang Sun et al reference discloses a method wherein straw, a lignocellulosic material, is subjected to 0.5M KOH, then ultrasonicated as 20kHz, then separated into lignin, hemicellulose, and cellulose fractions (see p. 86 section 2.2).  The RunCang Sun et al reference discloses sonication times that include 0 and 5 minutes, which can be extrapolated to cover the ultrasonic times of 1 to 30 seconds recited in instant Claims 1 and 20.  Additional sonication times of 10, 15, 20, 25, 30 and 35 minutes are also performed in the RunCang Sun et al reference, which embraces the ultrasound treatment of five or more treatment phases recited in instant Claim 1. 
The RunCang Sun et al reference differs from the instantly claimed process by claiming the ultrasound treatment being carried out on an aqueous mixture obtained from raw sludge originating form waste water. 
However, the Ingram et al patent discloses an aqueous mixture containing lignocellulose being subjected to ultrasonic treatment which comprise a cellulase enzyme for the enzymatic hydrolysis (see column 4, lines 22-24), whereby the 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the RunCang Sun et al reference with the teaching of the Ingram et al patent to reject the instant claims since both references disclose treatment of cellulose material with ultrasonic treatment.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the ultrasonic treatment of lignocellulose material disclosed in the RunCang Sun et al reference with the ultrasonic treatment of lignocellulose waste products such as plant residues and waste paper in view of the recognition in the art, as suggested by Ingram et al patent, that ultrasonic treatment increases the yield and purity of products.
Response to Arguments
Applicant’s arguments with respect to Claims 1-14 and 16-20 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Applicants argue that the RunCang Sun et al reference does not contemplates using raw sewage as at least one substrate.  This argument is not persuasive since the composition of straw comprising cellulose, hemicellulose and lignin are components that can be found in raw sludge.  The newly added Ingram et al patent, as the secondary reference, discloses an aqueous mixture containing lignocellulose material being subjected to ultrasonic treatment whereby lignocellulose material can be obtained from lignocellulose waste products, such as plant residues and waste paper. The plant 
	Applicants argue that the RunCang Sun et al reference does not disclose or otherwise contemplate that the ultrasound treatment is effected in five or more treatment phases, wherein the duration of a treatment phase is in the range from 1 to 30 seconds.  This argument is not persuasive since the RunCang Sun et al reference discloses sonication times that include 0 and 5 minutes, which can be extrapolated to cover the ultrasonic times of 1 to 30 seconds recited in instant Claims 1 and 20.  Additional sonication times of 10, 15, 20, 25, 30 and 35 minutes are also performed in the RunCang Sun et al reference, which embraces the ultrasound treatment of five or more treatment phases recited in instant Claims 1 and 20.

Summary
	No claim has been allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see  HYPERLINK "http://pair-direct.uspto.gov/" http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623